                          Case 1:20-cv-03535-JPO Document 47 Filed 10/05/20 Page 1 of 2



             MITCHELL SILBERBERG & KNUPP LLP                                                                        Christine Lepera
                                                                                                          A Professional Corporation
             A LAW PARTNERSHIP INCLUDING PROFESSIONAL CORPORATIONS
                                                                                                               (917) 546-7703 Phone
                                                                                                                  (917) 546-7673 Fax
                                                                                                                        ctl@msk.com


             October 5, 2020

             VIA ECF

             Hon. J. Paul Oetken, U.S.D.J.
             Thurgood Marshall
             United States Courthouse
             Southern District of New York
             40 Foley Square, Room 2101
             New York, New York 10007

             Re:       Hines v. Roc-a-Fella Records, Inc.. et al., No. 19-cv-4587 (JPO) (“Hines I”)
                       Hines v. EMI April Music, Inc., et al. No. 20-CV-03535 (JPO) (“Hines II”)

             Dear Judge Oetken:

             We are counsel to certain defendants (“Defendants”) in the above-captioned actions. We
             respectfully submit this letter in opposition to Plaintiff Ernie Hines’ October 2, 2020 letter
             request, seeking to stay these matters for an additional 45 days while he continues to attempt to
             locate new counsel. See Ex. A, letter from Mr. Hines, enclosed hereto (the “Letter”).

             In the Letter, Mr. Hines states that he has been diligently looking for, but admittedly has not been
             successful in, finding new counsel. He seeks an additional 45 days to locate new counsel. These
             actions have been stayed since the beginning of July. Mr. Hines was originally granted 60 days
             and then an additional 30 days to obtain new counsel. There is no reason offered as to how an
             additional 45 days will accomplish his goal, given the circumstances of this matter discussed
             below.

             Mr. Hines’ prior counsel, Christopher Brown, withdrew from this matter following Defendants’
             demonstration to him that Mr. Hines’ claims for copyright infringement are meritless and any
             potential damages recovery would be wholly de minimis, potentially subjecting him and Mr.
             Hines to sanctions under Federal Rule of Civil Procedure 11 and 28 U.S.C. § 1927. It is clear
             that any potential counsel cognizant in these matters and reviewing the communications that
             Defendants provided to Mr. Brown came to the same conclusion, and that is the reason why Mr.
             Hines is unable to locate any counsel.1
             .




             1
               Enclosed herewith as Ex. B – C are letters sent to Christopher Brown setting forth these matters
             in far more detail.



12542635.4                                                           437 Madison Ave., 25th Floor, New York, New York 10022-7001
                                                                     Phone: (212) 509-3900 Fax: (212) 509-7239 Website: WWW.MSK.COM
                          Case 1:20-cv-03535-JPO Document 47 Filed 10/05/20 Page 2 of 2




             Hon. J. Paul Oetken, U.S.D.J.
             October 5, 2020
             Page 2


             In fact, Mr. Hines is, by his own admissions, being assisted in the pursuit of these actions by his
             agent, who is a sophisticated person in the music business. We are confident that this agent has
             been assisting Mr. Hines in his effort to locate counsel, to no avail, further demonstrating that
             more time will not cure the reason for his inability to find new counsel.

             Defendants respectfully submit that Mr. Hines should be required to proceed with these actions,
             so that Defendants may move to final resolution thereon.2 Accordingly, this Court should deny
             Mr. Hines’ request for an extension and lift the stay.


             Respectfully,

             /s/ Christine Lepera



             Christine Lepera
             A Professional Corporation of
             MITCHELL SILBERBERG & KNUPP LLP

             CTL/sml

             cc: Ernie Hines, via email and U.S. mail




             2
              The only outstanding action in Hines I is the pending Motion to Alter or Amend the Judgment pursuant to Rules 59
             and 60 of the Federal Rules of Civil Procedure and Local Civil Rule 6.3, brought by Defendants Roc-A-Fella
             Records, LLC and Def Jam Recordings, a division of UMG Recordings, Inc. and joined by Defendant Sony Music
             Entertainment, seeking to be dismissed with prejudice based on the Court’s prior Order. See Hines I, ECF Nos. 94,
             116-118.

12542635.4
